Exhibit 10.26

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made and
entered into as of this 27th day of February 2019, by and between Clovis
Oncology UK Limited (the “Employer”), Clovis Oncology, Inc. (the “Parent”) and
Dr. Lindsey Rolfe (the “Employee”).  For purposes of this Agreement, references
to the “Company” shall be deemed to refer to the Employer and to the Parent,
collectively, as well as to the Employer or the Parent, individually, in each
case, as context required. 

W I T N E S S E T H  :

WHEREAS, Employee is currently employed by the Employer and also serves as the
Executive Vice President of Clinical and Preclinical Development and
Pharmacovigilance, and Chief Medical Officer of the Parent; and

WHEREAS, the Employer desires to continue to employ Employee and to enter into
this Agreement embodying the terms of such employment, and Employee desires to
enter into this Agreement and to accept such continued employment, subject to
the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are mutually acknowledged, the Company and Employee hereby
agree as follows:

Section 1. Definitions.

(a)  “Accrued Obligations” shall mean (i) all accrued but unpaid Base Salary
through the date of termination of Employee’s employment, (ii) any unpaid or
unreimbursed expenses incurred prior to the date of termination in accordance
with Section 7 hereof, and (iii) any benefits provided under the Employer’s
employee benefit plans upon a termination of employment (excluding any employee
benefit plan providing for severance or similar benefits), in accordance with
the terms contained therein.

(b)“Agreement” shall have the meaning set forth in the preamble hereto.

(c)“Annual Bonus” shall have the meaning set forth in Section 4(b) hereof.

(d)“Base Salary” shall mean the salary provided for in Section 4(a) hereof or
any increased salary granted to Employee pursuant to Section 4(a) hereof.

(e)“Board” shall mean the Board of Directors of the Employer. However, the Board
of Directors of the Employer may, at its discretion, allow the Board of
Directors of the Parent to make certain decisions in relation to the Employee’s
employment. In those circumstances, the term “Board” shall be read to mean the
Board of Directors of the Parent.





--------------------------------------------------------------------------------

 



(f)“Change in Control” shall have the meaning ascribed to such term in the Stock
Incentive Plan.

(g)“Company” shall have the meaning set forth in the preamble hereto.

(h)“Company Group” shall mean the Employer, the Parent, and any direct or
indirect subsidiaries of the Employer and the Parent.

(i)“Compensation Committee” shall mean the committee of the Board designated to
make compensation decisions relating to senior executive officers of the Company
Group. Prior to any time that such a committee has been designated, the Board
shall be deemed the Compensation Committee for purposes of this Agreement.

(j)“Disability” shall mean any physical or mental disability or infirmity of
Employee that prevents the performance of Employee’s duties for a period of (i)
ninety (90) consecutive days or (ii) one hundred twenty (120) non-consecutive
days during any twelve (12) month period. Any question as to the existence,
extent, or potentiality of Employee’s Disability upon which Employee and the
Company cannot agree shall be determined by a qualified, independent physician
selected by the Company and approved by Employee (which approval shall not be
unreasonably withheld). The determination of any such physician shall be final
and conclusive for all purposes of this Agreement.

(k)“Employee” shall have the meaning set forth in the preamble hereto.

(l)“Good Reason” shall mean, without Employee’s consent, (i) a material
diminution in Employee’s title, duties, or responsibilities as set forth in
Section 3 hereof such that Employee is no longer serving in a senior executive
capacity for the Parent, (ii) a material reduction in Base Salary set forth in
Section 4(a) hereof or Annual Bonus opportunity set forth in Section 4(b) hereof
(other than pursuant to an across-the-board reduction applicable to all
similarly situated executives), (iii) the relocation of Employee’s principal
place of employment (as provided in Section 3(c) hereof) more than fifty (50)
miles from its current location, or (iv) any other material breach of a
provision of this Agreement by the Company (other than a provision that is
covered by clause (i), (ii), or (iii) above). Employee acknowledges and agrees
that her exclusive remedy in the event of any breach of this Agreement shall be
to assert Good Reason pursuant to the terms and conditions of Section 8(e)
hereof. Notwithstanding the foregoing, during the Term, in the event that the
Company reasonably believes that Employee may have engaged in conduct that could
constitute Just Cause hereunder, the Company may, in its sole and absolute
discretion, suspend Employee for up to sixty (60) days from performing her
duties hereunder, and in no event shall any such suspension constitute an event
pursuant to which Employee may terminate employment with Good Reason or
otherwise constitute a breach hereunder; provided, that no such suspension shall
alter the Company’s obligations under this Agreement during such period of
suspension.

(m)“Just Cause” shall mean that the Company, acting in good faith based upon the
information then known to it, determines that (i) Employee has committed or
engaged in negligent or willful conduct that is likely to be detrimental to the
Company or any



--------------------------------------------------------------------------------

 



member of the Company Group; (ii) Employee has engaged in acts which constitute
theft, fraud, or other illegal or dishonest conduct which are considered to be
harmful to the Company or any member of the Company Group as determined by the
majority vote of its Board; (iii) Employee has willfully disobeyed the
reasonable and lawful directives of any superior officer or the Board; (iv)
Employee has refused or is unwilling to perform her job duties; (v) Employee has
failed adequately to perform her job duties; (vi) Employee has demonstrated
habitual absenteeism; (vii) Employee is substantially dependent on alcohol or
any controlled substance or violates any general Company policy with regard to
alcohol or controlled substances; (viii) Employee has engaged in acts which
constitute sexual or other forms of illegal harassment or discrimination; (ix)
Employee makes public remarks that disparage the Company, the Board, or its
officers, directors, advisors, employees, affiliates or subsidiaries; (x)
Employee violates her fiduciary duty to the Company, or her duty of loyalty to
the Company; (xi) Employee materially breaches any term of this Agreement or the
Non-Interference Agreement. The parties acknowledge that this definition of
“Just Cause” in not intended and does not apply to any aspect of the
relationship between the Company and Employee beyond determining Employee’s
eligibility for severance pay pursuant to Section 8 below.

(n)“Non-Interference Agreement” shall mean the Confidentiality,
Non-Interference, and Invention Assignment Agreement by and between then
Employee and the Parent, dated even herewith.

(o)“Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(p)“Release of Claims” shall mean an agreement in writing between the Company
and the Employee under which the Employee agrees to waive her UK employment
claims and any other relevant claims against the Employer and any member of the
Company Group.  Such agreement shall satisfy the requirements of s203(3) of the
Employment Rights Act 1996 and similar provisions in other UK statutes, as well
as any other applicable laws or statutes, and shall be in the form prescribed by
the Company.

(q)“Severance Benefits” shall have the meaning set forth in Section 8(g) hereof.

(r)“Severance Term” shall mean the six (6) month period following Employee’s
termination by the Company without Just Cause (other than by reason of death or
Disability) or by Employee for Good Reason; provided, that if such termination
occurs within twelve (12) months following a Change in Control, the Severance
Term shall be the twelve (12) month period following such termination.

(s)“Stock Incentive Plan” shall mean the Clovis Oncology, Inc. 2011 Stock
Incentive Plan, as the same may be amended and/or restated from time to time.

(t)“Target Bonus” shall have the meaning set forth in Section 4(b) hereof.

(u)“Term” shall mean the period specified in Section 2 hereof.





--------------------------------------------------------------------------------

 



(v)“UK Confidentiality Agreement” shall mean the Confidential Information,
Invention Assignment and Non-Solicitation Agreement by and between the Employee
and the Employer, dated May 23, 2017.

Section 2. Acceptance and Term.

The Employer agrees to employ Employee, and Employee agrees to serve the
Company, on the terms and conditions set forth herein. The Term shall be deemed
to have commenced on April 1, 2010 and shall continue until terminated in
accordance with Section 8 hereof.

The Employee warrants that she is eligible to work in the UK without
restrictions and has shown the Company her EU passport.

Section 3.Position, Duties, and Responsibilities; Place of Performance.

(a)Position, Duties, and Responsibilities. During the Term, Employee shall be
employed and serve as the Executive Vice President of Clinical and Preclinical
Development and Pharmacovigilance and Chief Medical Officer of the Parent
(together with such other position or positions consistent with Employee’s title
as the Board shall specify from time to time) and shall have such duties and
responsibilities commensurate with such title. Employee also agrees to serve as
an officer and/or director of any other member of the Company Group, in each
case without additional compensation. During the Term, Employee shall report to
the Chief Executive Officer of the Parent.

(b)Performance. Employee shall devote her full business time, attention, skill,
and best efforts to the performance of her duties under this Agreement and shall
not engage in any other business or occupation during the Term, including,
without limitation, any activity that (x) conflicts with the interests of the
Company or any other member of the Company Group, (y) interferes with the proper
and efficient performance of Employee’s duties for the Company, or (z)
interferes with Employee’s exercise of judgment in the Company’s best interests.
Notwithstanding the foregoing, nothing herein shall preclude Employee from
(i) serving, with the prior written consent of the Board, as a member of the
boards of directors or advisory boards (or their equivalents in the case of a
non-corporate entity) of non-competing businesses and charitable organizations,
(ii) engaging in charitable activities and community affairs, and (iii) managing
her personal investments and affairs; provided, however, that the activities set
out in clauses (i), (ii), and (iii) shall be limited by Employee so as not to
materially interfere, individually or in the aggregate, with the performance of
her duties and responsibilities hereunder.

(c)Principal Place of Employment. Employee’s principal place of employment shall
be in Sheraton House, Castle Park, Cambridge, CB3 OAX although Employee
understands and agrees that she may be required to travel from time to time for
business reasons.

Section 4.Compensation.

During the Term, Employee shall be entitled to the following compensation:





--------------------------------------------------------------------------------

 



(a) Base Salary. Employee shall be paid an annualized Base Salary equivalent of
$435,000 USD (gross) per year, configured and payable in GBP, by 12 calendar
monthly payments in arrears, net of deductions, by direct transfer. The monthly
GBP payment will be determined at the beginning of each month, to allow for
fluctuations in exchange rates. Increases, if any, may be approved in writing by
the Compensation Committee at its sole discretion. There is no obligation to
award an increase.

(b)Annual Bonus. Employee shall be eligible for an annual incentive bonus award
determined by the Compensation Committee in respect of each fiscal year during
the Term (the “Annual Bonus”). The target Annual Bonus for each fiscal year
shall be 45% of Base Salary (the “Target Bonus”), with the actual Annual Bonus
payable being based upon the level of achievement of annual corporate and
individual performance objectives for such fiscal year, as determined by the
Compensation Committee in its sole and absolute discretion and communicated to
Employee. The Annual Bonus shall be paid to Employee at the same time as annual
bonuses are generally payable to other senior executives of the Company,
provided the Employee is still employed and not under a period of notice on the
payment date.

Section 5.Benefits.

During the Term, Employee shall be entitled to the following benefits:

(a)Pension Scheme.

The Employer will contribute 6% of the Employee’s regular annual salary towards
a pension scheme with no employee contribution required. This provision will be
in place only until such time as the Employer puts a scheme to meet its
automatic enrolment obligations.

Once the automatic enrolment pension scheme is in force, the Employer will
enroll the Employee into a workplace pension scheme (“Workplace Scheme”) and
contribute towards the Workplace Scheme. Once the Employee is enrolled into the
Workplace Scheme, the Employer will cease to make a contribution of 6% of the
Employee’s regular annual salary per month to a personal pension scheme; due to
the Employer contributions to the Workplace Scheme superseding this requirement.

Details of the Workplace Scheme, including Employer contributions, will be
discussed and provided to the Employee in writing as necessary.

(b)Other Benefits.

The Employer will pay for health, life, critical illness and income protection
insurance.

(c)Holidays.





--------------------------------------------------------------------------------

 



i.



The Employee will be paid for public holidays as declared and advised by the
Employer.

ii.



The holiday year runs from 1 January to 31 December. Holiday entitlements cannot
usually be carried over to the following year (see latest version of the staff
handbook for possible exceptions). The Employee shall be entitled to have any
outstanding and accrued holiday entitlement paid to the Employee as additional
remuneration on the termination of the Employee’s employment with the Employer
as calculated in accordance with the terms of this clause.

iii.



All holiday dates must be approved by the person to whom the Employee is
responsible. No more than 10 days’ holiday may be taken at any one time unless
prior consent is obtained from the person to whom the Employee reports.

iv.



On engagement the Employee shall be entitled to twenty-five days in each holiday
year in addition to all statutory and public holidays. This includes up to 3
Employer nominated days used to cover the Christmas period.

v.



If the Employee’s employment starts or finishes part way through the holiday
year, the Employee’s holiday entitlement during that year shall be calculated on
a pro-rata basis, for each complete month of the Employment during that holiday
year, rounded up to the nearest half day.

vi.



On termination of the Employment the Employee shall be required to repay to the
Employer any salary received for holiday taken in excess of their accrued
entitlement, calculated up to the date of termination.

(d)Sickness or Injury.

If the Employee is absent from work due to sickness or injury it is important
that the Employer is notified immediately by email or telephone, and certainly
no later than 7:00am on the day of absence. The Employee is also required to
provide, so far as practicable, an expected date of return to work.

i.



For periods of absence up to seven days, the Employer may require a “self
certificate” to be completed. From the eighth day, the Employee will require a
certificate from the Employee’s doctor, repeated at weekly intervals if the
Employee is still unable to come to work.

 

ii.



If the Employee is absent from work for more than three days by reason of
incapacity and the Employee satisfies the relevant requirements, the Employee
will be entitled to statutory sick pay. The Employee’s qualifying days for
statutory sick pay purposes are Monday to Friday.

 





--------------------------------------------------------------------------------

 



iii.



It is entirely within the Employer’s discretion as to whether to make up the
difference between the Employee’s salary and statutory sick pay or any
disability benefit or allowance received by the Employee during periods of
sickness or incapacity; in the event that it does, the Employer reserves the
right, at any time without prior notice, to suspend or reduce payment of the
Employee’s salary at its discretion during any periods of absence for any
reason.

 

iv.



Whilst the Employer will normally be sympathetic to cases of genuine sickness or
accident, prolonged or persistent absence may cause concern about an employee’s
ability to carry out their work. In this case, consideration may be given to the
termination of an employee’s employment.

Nothing contained herein shall be construed to limit the Employer’s ability to
amend, suspend, or terminate any employee benefit plan or policy at any time
without providing Employee notice, and the right to do so is expressly reserved.

Section 6.Key-Man Insurance.

At any time during the Term, the Company shall have the right to insure the life
of Employee for the sole benefit of the Company, in such amounts, and with such
terms, as it may determine. All premiums payable thereon shall be the obligation
of the Company. Employee shall have no interest in any such policy, but agrees
to cooperate with the Company in procuring such insurance by submitting to
physical examinations, supplying all information required by the insurance
company, and executing all necessary documents, provided that no financial
obligation is imposed on Employee by any such documents.

Section 7.Reimbursement of Business Expenses.

During the Term, the Company shall pay (or promptly reimburse Employee) for
documented, out-of-pocket expenses reasonably incurred by Employee in the course
of performing her duties and responsibilities hereunder, which are consistent
with the Company’s policies in effect from time to time with respect to business
expenses, subject to the Company’s requirements with respect to reporting of
such expenses.

Section 8.Termination of Employment.

(a)General. The Term shall terminate upon the earliest to occur of (i)
Employee’s death, (ii) a termination by reason of a Disability, (iii) a
termination by the Company with or without Just Cause, and (iv) a termination by
Employee with or without Good Reason.

(i)Subject to section 8(a)(ii) below, 90 days’ notice of termination, in
writing, is required by either party.

(ii)The Company shall be entitled to terminate the Employee’s employment
summarily and without notice or payment in lieu of notice in the event that the
Employee is found guilty of having committed an act of gross misconduct under
the Employer’s Disciplinary Procedure.





--------------------------------------------------------------------------------

 



(iii)The Company may (but shall not be bound to) terminate the Employee’s
employment with immediate effect by paying her a sum equal to her Base Salary
for the period of notice that is still to run (a “payment in lieu of notice”).

(iv)The Company reserves the right to require the Employee not to attend work
and not to undertake all or any of her duties during any period of notice
(whether given by her or by the Company) provided always that the Company shall
continue to provide the Employee with her Base Salary and other benefits during
the period of her notice (“Garden Leave”). During such a period of Garden Leave,
the Employee shall owe a duty of the utmost good faith to the Company and must
not work for any other person or on their own account and shall remain readily
contactable and available to work for the Company.

Upon any termination of Employee’s employment for any reason, except as may
otherwise be requested by the Company in writing and agreed upon in writing by
Employee, Employee shall be deemed to have resigned from any and all
directorships, committee memberships, and any other positions Employee holds
with the Company or any other member of the Company Group and hereby agrees to
execute any documents that the Company (or any member of the Company Group)
determines necessary to effectuate such resignations.

(b)Termination Due to Death or Disability. Employee’s employment shall terminate
automatically upon her death. The Company may terminate Employee’s employment
upon the occurrence of a Disability, such termination to be effective upon
Employee’s receipt of written notice of such termination. Upon Employee’s death
or in the event that Employee’s employment is terminated due to her Disability,
Employee or her estate or her beneficiaries, as the case may be, shall be
entitled to (in addition to any statutory benefits which apply):

(i)The Accrued Obligations; and

(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2% months following the last day of the
fiscal year in which such termination occurred.

Following Employee’s death or a termination of Employee’s employment by reason
of a Disability, except as set forth in this Section 8(b), Employee shall have
no further rights to any compensation or any other contractual benefits under
this Agreement.

The Company will take medical advice and consult with the Employee before
terminating her employment on the grounds of Disability. The



--------------------------------------------------------------------------------

 



Company will also consider whether there are any alternatives to termination of
employment, such as adjustments to her role or a move into an alternative
vacancy, prior to terminating the Employee’s employment on the grounds of
Disability. Being diagnosed with a disability by no means makes dismissal
inevitable. However, it is possible that the Employee’s employment may be
terminated on the grounds of a Disability.

(c)Termination by the Company with Just Cause.

(i)The Company may, subject to the rules of its Disciplinary Procedure and / or
any other relevant procedure, terminate Employee’s employment at any time with
Just Cause, effective upon Employee’s receipt of written notice of such
termination; provided, however, that with respect to any Just Cause termination
relying on clause (iv) or (v) of the definition of Just Cause set forth in
Section 1(m) hereof, to the extent that such act or acts or failure or failures
to act are curable., Employee shall be given not less than ten (10) days’
written notice by the Board of the Company’s intention to terminate her for Just
Cause, such notice to state in detail the particular act or acts or failure or
failures to act that constitute the grounds on which the proposed termination
for Just Cause is based, and such termination shall be effective at the
expiration of such ten (10) day notice period unless Employee has fully cured
such act or acts or failure or failures to act that give rise to Just Cause
during such period.

(ii)In the event that the Company terminates Employee’s employment with Just
Cause, she shall be entitled only to the Accrued Obligations and, save where
Clause 8(a)(ii) above applies, a period of notice or a payment in lieu of notice
in accordance with Clause 8(a)(iii). Following such termination of Employee’s
employment with Just Cause, except as set forth in this Section 8(c)(ii),
Employee shall have no further rights to any compensation or any other benefits
under this Agreement.

(d)Termination by the Company without Just Cause. The Company may terminate
Employee’s employment at any time without Just Cause, effective upon Employee’s
receipt of written notice of such termination. In the event that Employee’s
employment is terminated by the Company without Just Cause (other than due to
death or Disability), Employee shall, in addition her entitlement to a period of
notice or a payment in lieu of notice as set out above, provided she enters into
a Release of Claims under the terms offered to her by the Company, be entitled
to:

(i)The Accrued Obligations;

(ii)Any unpaid Annual Bonus in respect of any completed fiscal year that has
ended prior to the date of such termination, which amount shall be paid at such
time annual bonuses are paid to other senior executives of the Company, but in
no event later than the date that is 2% months following the last day of the
fiscal year in which such termination occurred;





--------------------------------------------------------------------------------

 



(iii)Continued payment of Base Salary during the Severance Term, payable in
accordance with the Company’s regular payroll practices;

(iv)Subject to Employee’s election of COBRA continuation coverage under the
Company’s group health plan, on the first regularly scheduled payroll date of
each month of the Severance Term, the Company will pay Employee an amount equal
to the “applicable percentage” of the monthly COBRA premium cost (which, for
purposes hereof, shall be the percentage of Employee’s health care premium costs
covered by the Company as of the date of termination); provided, that the
payments pursuant to this clause (iv) shall cease earlier than the expiration of
the Severance Term in the event that Employee becomes eligible to receive any
health benefits, including through a spouse’s employer, during the Severance
Term; and

(v)In the event that such termination occurs within twelve (12) months following
a Change in Control:

(A)accelerated vesting of all of Employee’s stock options and other equity-based
awards and continued exercisability of Employee’s stock options in accordance
with the terms of the plan document governing such awards; and

(B)an amount equal to the Target Bonus, payable in substantially equal monthly
installments during the Severance Term.

Notwithstanding the foregoing, the payments and benefits described in clauses
(ii), (iii), (iv), and (v) above shall immediately terminate, and the Company
shall have no further obligations to Employee with respect thereto, in the event
that Employee breaches any provision of the Non-Interference Agreement.
Following such termination of Employee’s employment by the Company without just
Cause, except as set forth in this Section 8(d), Employee shall have no further
rights to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Employee’s sole and exclusive remedy upon a termination of
employment by the Company without Just Cause shall be receipt of the Severance
Benefits.

(e)Termination by Employee with Good Reason. Employee may terminate her
employment with Good Reason by providing the Company ninety (90) days’ written
notice setting forth in reasonable specificity the event that constitutes Good
Reason, which written notice, to be effective, must be provided to the Company
within sixty (60) days of the occurrence of such event.  During the 10 day
period following the receipt of such a written notice, the Company shall have a
cure right (if curable), and if not cured within such period, Employee’s
termination will be effective upon the expiration of her notice period, and
Employee shall, provided she enters into a Release of Claims under the terms
offered to her by the Company, be entitled to the same payments and benefits as
provided in Section 8(d) hereof for a termination by the Company without Just
Cause, subject to the same conditions on payment and benefits as described in
Section 8(d) hereof. Following such termination of Employee’s employment by
Employee with Good Reason,



--------------------------------------------------------------------------------

 



except as set forth in this Section 8(e), Employee shall have no further rights
to any compensation or any other benefits under this Agreement. For the
avoidance of doubt, Employee’s sole and exclusive remedy upon a termination of
employment with Good Reason shall be receipt of the Severance Benefits. The
decision as to whether the Employee has Good Reason is at the sole and
unfettered discretion of the Company. If the Company deems that the Employee
does not have Good Reason, then her termination will be treated as a termination
by Employee without Good Reason.

(f)Termination by Employee without Good Reason. Employee may terminate her
employment without Good Reason by providing the Company ninety (90) days’
written notice of such termination. In the event of a termination of employment
by Employee under this Section 8(f), Employee shall be entitled only to the
Accrued Obligations. Following such termination of Employee’s employment by
Employee without Good Reason, except as set forth in this Section 8(f), Employee
shall have no further rights to any compensation or any other benefits under
this Agreement.

(g)Release of Claims. Notwithstanding any provision herein to the contrary, the
payment of any amount or provision of any benefit pursuant to subsection (b),
(d), or (e) of this Section 8 (other than the Accrued Obligations)
(collectively, the “Severance Benefits”) shall be conditioned upon Employee’s
execution, delivery to the Company, and non-revocation of the Release of Claims
(and the expiration of any applicable revocation period contained in such
Release of Claims) by any execution deadline specified in such Release of
Claims. If Employee fails to execute the Release of Claims in such a timely
manner or, to the extent applicable, if Employee revokes her acceptance of such
release, Employee shall not be entitled to any of the Severance Benefits.
Further, to the extent that any of the Severance Benefits constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
any payment of any amount or provision of any benefit otherwise scheduled to
occur prior to any execution deadline, but for the condition on executing the
Release of Claims as set forth herein, shall not be made until the first
regularly scheduled payroll date following such execution deadline, after which
any remaining Severance Benefits shall thereafter be provided to Employee
according to the applicable schedule set forth herein. For the avoidance of
doubt, in the event of a termination due to Employee’s death or Disability,
Employee’s obligations herein to execute and not revoke the Release of Claims
may be satisfied on her behalf by her estate or a person having legal power of
attorney over her affairs.

As above, in order to receive any Severance Benefits. the Employee will also be
required to enter into a Release of Claims under the terms offered to her by the
Company.

Section 9.Non-Interference Agreement and UK Confidentiality Agreement.

As a condition of Employee’s employment hereunder, Employee has executed and
delivered to the Company the Non-Interference Agreement and the UK
Confidentiality Agreement.  The parties hereto acknowledge and agree that this
Agreement, the Non-Interference Agreement and the UK Confidentiality Agreement
shall be considered separate contracts, and the Non-Interference Agreement and
the UK Confidentiality Agreement will survive the termination of this Agreement
for any reason.  The Non-Interference Agreement and the UK Confidentiality



--------------------------------------------------------------------------------

 



Agreement shall be coextensive and the restrictions in each shall apply in
addition to, and not in lieu of, the restrictions in the other and in any
similar agreements.

Section 10.Representations and Warranties of Employee.

Employee represents and warrants to the Company that:

(a)Employee is entering into this Agreement voluntarily and that her employment
hereunder and compliance with the terms and conditions hereof will not conflict
with or result in the breach by her of any agreement to which she is a party or
by which she may be bound;

(b)Employee has not violated, and in connection with her employment with the
Company will not violate, any non-solicitation, non-competition, or other
similar covenant or agreement of a prior employer by which she is or may be
bound; and

(c)in connection with her employment with the Company, Employee will not use any
confidential or proprietary information she may have obtained in connection with
employment with any prior employer.

Section 11.Taxes.

The Company may withhold from any payments made under this Agreement all
applicable taxes.

Section 12.Set Off; Mitigation.

The Company’s obligation to pay Employee the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim, or
recoupment of amounts owed by Employee to the Company or its affiliates;
provided, however, that to the extent any amount so subject to set-off,
counterclaim, or recoupment is payable in installments hereunder, such set-off,
counterclaim, or recoupment shall not modify the applicable payment date of any
installment, and to the extent an obligation cannot be satisfied by reduction of
a single installment payment, any portion not satisfied shall remain an
outstanding obligation of Employee and shall be applied to the next installment
only at such time the installment is otherwise payable pursuant to the specified
payment schedule. Employee shall not be required to mitigate the amount of any
payment provided pursuant to this Agreement by seeking other employment or
otherwise, and except as provided in Section 8(d)(iv) hereof, the amount of any
payment provided for pursuant to this Agreement shall not be reduced by any
compensation earned as a result of Employee’s other employment or otherwise.





--------------------------------------------------------------------------------

 



Section 13.Successors and Assigns; No Third-Party Beneficiaries.

(a)The Company. This Agreement shall inure to the benefit of the Company and its
respective successors and assigns. Neither this Agreement nor any of the rights,
obligations, or interests arising hereunder may be assigned by the Company to a
Person (other than another member of the Company Group, or its or their
respective successors) without Employee’s prior written consent (which shall not
be unreasonably withheld, delayed, or conditioned); provided, however, that in
the event of a sale of all or substantially all of the assets of the Company or
any direct or indirect division or subsidiary thereof to which the Employee’s
employment primarily relates, the Company may provide that this Agreement will
be assigned to, and assumed by, the acquiror of such assets, it being agreed
that in such circumstances, Employee’s consent will not be required in
connection therewith.

(b)Employee. Employee’s rights and obligations under this Agreement shall not be
transferable by Employee by assignment or otherwise, without the prior written
consent of the Company; provided, however, that if Employee shall die, all
amounts then payable to Employee hereunder shall be paid in accordance with the
terms of this Agreement to Employee’s devisee, legatee, or other designee, or if
there be no such designee, to Employee’s estate.

(c)No Third-Party Beneficiaries. Except as otherwise set forth in Section 8(b)
or Section 13(b) hereof, nothing expressed or referred to in this Agreement will
be construed to give any Person other than the Company, the other members of the
Company Group, and Employee any legal or equitable right, remedy, or claim under
or with respect to this Agreement or any provision of this Agreement. The
Contracts (Rights of Third Parties) Act 1999 shall not apply to this Agreement.

Section 14.Waiver and Amendments.

Any waiver, alteration, amendment, or modification of any of the terms of this
Agreement shall be valid only if made in writing and signed by each of the
parties hereto; provided, however, that any such waiver, alteration, amendment,
or modification must be consented to on the Company’s behalf by the Board. No
waiver by either of the parties hereto of their rights hereunder shall be deemed
to constitute a waiver with respect to any subsequent occurrences or
transactions hereunder unless such waiver specifically states that it is to be
construed as a continuing waiver.

Section 15.Severability.

If any covenants or such other provisions of this Agreement arc found to be
invalid or unenforceable by a final determination or a court of competent
jurisdiction, (a) the remaining terms and provisions hereof shall be unimpaired,
and (b) the invalid or unenforceable term or provision hereof shall be deemed
replaced by a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision hereof.





--------------------------------------------------------------------------------

 



Section 16.Governing Law and Jurisdiction.

These terms and conditions of employment shall be construed in accordance with
the laws of England and Wales and the parties hereto submit to the jurisdiction
of the courts of England and Wales as regards any claim, dispute or matter
arising out of or relating to this agreement and its implication or effect.

Section 17.Notices.

(a)Place of Delivery. Every notice or other communication relating to this
Agreement shall be in writing, and shall be mailed to or delivered to the party
for whom or which it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided, that unless and until some other address be so designated,
all notices and communications by Employee to the Company shall be mailed or
delivered to the Company at the principal executive office of each of the Parent
and the Employer, and all notices and communications by the Company to Employee
may be given to Employee personally or may be mailed to Employee at Employee’s
last known address, as reflected in the Company’s records.

(b)Date of Delivery. Any notice so addressed shall be deemed to be given or
received (i) if delivered by hand, on the date of such delivery, (ii) if mailed
by courier or by overnight mail, on the first business day following the date of
such mailing, and (iii) if mailed by registered or certified mail, on the third
business day after the date of such mailing.

Section 18.Section Headings.

The headings of the sections and subsections of this Agreement are inserted for
convenience only and shall not be deemed to constitute a part thereof or affect
the meaning or interpretation of this Agreement or of any term or provision
hereof.

Section 19.Entire Agreement.

This Agreement, the Non-Interference Agreement and the UK Confidentiality
Agreement constitute the entire understanding and agreement of the parties
hereto regarding the employment of Employee, and such agreement supersede all
prior negotiations, discussions, correspondence, communications, understandings,
and agreements between the parties relating to the subject matter thereof.

Section 20.Survival of Operative Sections.

Upon any termination of Employee’s employment, the provisions of Section 8
through Section 25 of this Agreement (together with any related definitions set
forth in Section 1 hereof) shall survive to the extent necessary to give effect
to the provisions thereof.

Section 21.Working Time Regulations 1998.

The Employee agrees, in accordance with the terms of Regulations 4(1) and
Regulation 5 of the Working Time Regulations 1998 (the “Regulations”) that the
limit in Regulation 4(1) of the



--------------------------------------------------------------------------------

 



Regulations shall not apply to her employment with the Employer (the “Opt Out”).
The Employee may terminate the Opt Out at any time by giving the Employer three
months’ written notice to that effect.

Section 22.Disciplinary and Grievance Procedures.

The Employer’s Disciplinary and Grievance Procedures are available in the UK
Employment Handbook. These procedures do not form part of the Employee’s
contract of employment. Application of any such procedure is at the Employer’s
discretion.

If the Employee wishes to appeal against a disciplinary decision she must do so
in writing in accordance with the Employer’s disciplinary procedure.

If the Employee wishes to raise a grievance she must do so in writing in
accordance with the Employer’s grievance procedure.

Section 23.Data Protection.

The Employee consents to the Company processing data relating to her for legal,
personnel, administrative and management purposes and in particular to the
processing of any sensitive personal data (as defined in the Data Protection Act
1998) relating to the Employee, including, as appropriate:

(a)information about the Employee’s physical or mental health or condition in
order to monitor sick leave and take decisions as to her fitness for work;

(b)the Employee’s racial or ethnic origin or religious or similar information in
order to monitor compliance with equal opportunities legislation; and

(c)in order to comply with legal requirements and obligations to third panics.
The Company may make such information available to those who provide products or
services to the Company (such as advisers and payroll administrators),
regulatory authorities, potential purchasers of the Company or the business in
which the Employee works, and as may be required by law.

The Employee consents to the transfer of such information to the Company’s
business contacts outside the European Economic Area in order to further its
business interests even where the country or territory in question does not
maintain adequate data protection standards.

Section 24.Collective Agreements.

There are no collective agreements affecting the Employee’s terms and conditions
of employment.





--------------------------------------------------------------------------------

 



Section 25.Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same instrument. The execution of this Agreement may be by actual or
facsimile signature.

***

[Signatures to appear on the following page.]

 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

CLOVIS ONCOLOGY, INC.

_/s/ Paul Gross______________________
By Paul Gross

Title: EVP, General Counsel and Chief Compliance Officer

 

CLOVIS ONCOLOGY UK LIMITED

/s/ Paul Gross______________________
By Paul Gross

Title: Director

 

EMPLOYEE

/s/ Lindsey Rolfe__________________
Dr. Lindsey Rolfe

 

 

 

 

 

 

 





--------------------------------------------------------------------------------

 



CONFIDENTIALITY, NON-INTERFERENCE, AND INVENTION ASSIGNMENT AGREEMENT

As a condition of my becoming employed by, or continuing employment with, Clovis
Oncology, Inc., a Delaware corporation (the “Company”), and in consideration of
my employment with the Company and my receipt of the compensation now and
hereafter paid to me by the Company, I agree to the following:

Section 1. Confidential Information.

(a) Company Group Information.  I acknowledge that, during the course of my
employment, I will have access to information about the Company and its direct
and indirect subsidiaries and affiliates (collectively, the “Company Group”) and
that my employment with the Company shall bring me into close contact with
confidential and proprietary information of the Company Group.  In recognition
of the foregoing, I agree, at all times during the term of my employment with
the Company and for the ten (10) year period following my termination of my
employment for any reason, to hold in confidence, and not to use, except for the
benefit of the Company Group, or to disclose to any person, firm, corporation,
or other entity without written authorization of the Company, any Confidential
Information that I obtain or create.  I further agree not to make copies of such
Confidential Information except as authorized by the Company.  I understand that
“Confidential Information” means information that the Company Group has
developed, acquired, created, compiled, discovered, or owned or will develop,
acquire, create, compile, discover, or own, that has value in or to the business
of the Company Group that is not generally known and that the Company wishes to
maintain as confidential.  I understand that Confidential Information includes,
but is not limited to, any and all non-public information that relates to the
actual or anticipated business and/or products, research, or development of the
Company, or to the Company’s technical data, trade secrets, or know-how,
including, but not limited to, research, product plans, or other information
regarding the Company’s products or services and markets, customer lists, and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I may become acquainted during the term of my employment),
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, hardware configuration information, marketing, finances,
and other business information disclosed by the Company either directly or
indirectly in writing, orally, or by drawings or inspection of premises, parts,
equipment, or other Company property.  Notwithstanding the foregoing,
Confidential Information shall not include (i) any of the foregoing items that
have become publicly and widely known through no unauthorized disclosure by me
or others who were under confidentiality obligations as to the item or items
involved or (ii) any information that I am required to disclose to, or by, any
governmental or judicial authority; provided,  however, that in such event I
will give the Company prompt written notice thereof so that the Company Group
may seek an appropriate protective order and/or waive in writing compliance with
the confidentiality provisions of this Confidentiality, Non-Interference, and
Invention Assignment Agreement (the “Non-Interference Agreement”).

(b) Former Employer Information.  I represent that my performance of all of the
terms of this Non-Interference Agreement as an employee of the Company has not
breached and will not breach any agreement to keep in confidence proprietary
information,



--------------------------------------------------------------------------------

 



knowledge, or data acquired by me in confidence or trust prior or subsequent to
the commencement of my employment with the Company, and I will not disclose to
any member of the Company Group, or induce any member of the Company Group to
use, any developments, or confidential or proprietary information or material I
may have obtained in connection with employment with any prior employer in
violation of a confidentiality agreement, nondisclosure agreement, or similar
agreement with such prior employer.

(c) Whistleblower; Defend Trade Secrets Act Disclosure.

(i) In addition, I understand that nothing in this Agreement shall be construed
to prohibit me from reporting possible violations of law or regulation to any
governmental agency or regulatory body or making other disclosures that are
protected under any law or regulation, or from filing a charge with or
participating in any investigation or proceeding conducted by any governmental
agency or regulatory body.

(ii) I understand that the Defend Trade Secrets Act provides that I may not be
held criminally or civilly liable under any Federal or state trade secret law
for the disclosure of a trade secret that is made in confidence to a Federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or that is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  In the event
that I file a lawsuit for retaliation by any member of the Company Group for
reporting a suspected violation of law, I may disclose the trade secret to my
attorney and use the trade secret information in the court proceeding, if I file
any document containing the trade secret under seal and do not disclose the
trade secret, except pursuant to court order.

Section 2. Developments.

(a) Developments Retained and Licensed.  I have attached hereto, as Schedule A,
a list describing with particularity all developments, original works of
authorship, developments, improvements, and trade secrets that I can demonstrate
were created or owned by me prior to the commencement of my employment
(collectively referred to as “Prior Developments”), which belong solely to me or
belong to me jointly with another, that relate in any way to any of the actual
or proposed businesses, products, or research and development of any member of
the Company Group, and that are not assigned to the Company hereunder, or if no
such list is attached, I represent that there are no such Prior
Developments.  If, during any period during which I perform or performed
services for the Company Group both before or after the date hereof (the
“Assignment Period”), whether as an officer, employee, director, independent
contractor, consultant, or agent, or in any other capacity, I incorporate (or
have incorporated) into a Company Group product or process a Prior Development
owned by me or in which I have an interest, I hereby grant the Company, and the
Company Group shall have, a non-exclusive, royalty-free, irrevocable, perpetual,
transferable worldwide license (with the right to sublicense) to make, have
made, copy, modify, make derivative works of, use, sell, and otherwise
distribute such Prior Development as part of or in connection with such product
or process.





--------------------------------------------------------------------------------

 



(b) Assignment of Developments.  I agree that I will, without additional
compensation, promptly make full written disclosure to the Company, and will
hold in trust for the sole right and benefit of the Company all developments,
original works of authorship, inventions, concepts, know-how, improvements,
trade secrets, and similar proprietary rights, whether or not patentable or
registrable under copyright or similar laws, which I may solely or jointly
conceive or develop or reduce to practice, or have solely or jointly conceived
or developed or reduced to practice, or have caused or may cause to be conceived
or developed or reduced to practice, during the Assignment Period, whether or
not during regular working hours, provided they either (i) relate at the time of
conception, development or reduction to practice to the business of any member
of the Company Group, or the actual or anticipated research or development of
any member of the Company Group; (ii) result from or relate to any work
performed for any member of the Company Group; or (iii) are developed through
the use of equipment, supplies, or facilities of any member of the Company
Group, or any Confidential Information, or in consultation with personnel of any
member of the Company Group (collectively referred to as “Developments”).  I
further acknowledge that all Developments made by me (solely or jointly with
others) within the scope of and during the Assignment Period are “works made for
hire” (to the greatest extent permitted by applicable law) for which I am, in
part, compensated by my salary, unless regulated otherwise by law, but that, in
the event any such Development is deemed not to be a work made for hire, I
hereby assign to the Company, or its designee, all my right, title, and interest
throughout the world in and to any such Development.

(c) Maintenance of Records.  I agree to keep and maintain adequate and current
written records of all Developments made by me (solely or jointly with others)
during the Assignment Period. The records may be in the form of notes, sketches,
drawings, flow charts, electronic data or recordings, and any other format.  The
records will be available to and remain the sole property of the Company Group
at all times.  I agree not to remove such records from the Company’s place of
business except as expressly permitted by Company Group policy, which may, from
time to time, be revised at the sole election of the Company Group for the
purpose of furthering the business of the Company Group.

(d) Intellectual Property Rights.  I agree to assist the Company, or its
designee, at the Company’s expense, in every way to secure the rights of the
Company Group in the Developments and any copyrights, patents, trademarks,
service marks, database rights, domain names, mask work rights, moral rights,
and other intellectual property rights relating thereto in any and all
countries, including the disclosure to the Company of all pertinent information
and data with respect thereto, the execution of all applications,
specifications, oaths, assignments, recordations, and all other instruments that
the Company shall deem necessary in order to apply for, obtain, maintain, and
transfer such rights and in order to assign and convey to the Company Group the
sole and exclusive right, title, and interest in and to such Developments, and
any intellectual property and other proprietary rights relating thereto.  I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
Assignment Period until the expiration of the last such intellectual property
right to expire in any country of the world; provided, however, the Company
shall reimburse me for my reasonable expenses incurred in connection with
carrying out the foregoing obligation.  If the Company is unable because of my
mental or physical incapacity or unavailability for any other reason to secure
my signature to apply for or to pursue



--------------------------------------------------------------------------------

 



any application for any United States or foreign patents or copyright
registrations covering Developments or original works of authorship assigned to
the Company as above, then I hereby irrevocably designate and appoint the
Company and its duly authorized officers and agents as my agent and attorney in
fact to act for and in my behalf and stead to execute and file any such
applications or records and to do all other lawfully permitted acts to further
the application for, prosecution, issuance, maintenance, and transfer of letters
patent or registrations thereon with the same legal force and effect as if
originally executed by me.  I hereby waive and irrevocably quitclaim to the
Company any and all claims, of any nature whatsoever, that I now or hereafter
have for past, present, or future infringement of any and all proprietary rights
assigned to the Company.

Section 3. Returning Company Group Documents.

I agree that, at the time of termination of my employment with the Company for
any reason, I will deliver to the Company (and will not keep in my possession,
recreate, or deliver to anyone else) any and all Confidential Information and
all other documents, materials, information, and property developed by me
pursuant to my employment or otherwise belonging to the Company. I agree further
that any property situated on the Company’s premises and owned by the Company
(or any other member of the Company Group), including disks and other storage
media, filing cabinets, and other work areas, is subject to inspection by
personnel of any member of the Company Group at any time with or without
notice. 

Section 4. Disclosure of Agreement.

As long as it remains in effect, I will disclose the existence of this
Non-Interference Agreement to any prospective employer, partner, co-venturer,
investor, or lender prior to entering into an employment, partnership, or other
business relationship with such person or entity.

Section 5. Restrictions on Interfering.

(a) Non-Competition.  During the period of my employment with the Company
(the “Employment Period”) and the Post-Termination Non-Compete Period, I shall
not, directly or indirectly, individually or on behalf of any person, company,
enterprise, or entity, or as a sole proprietor, partner, stockholder, director,
officer, principal, agent, or executive, or in any other capacity or
relationship, engage in any Competitive Activities in any jurisdiction in which
the Company Group is engaged in (or has demonstrable plans to commence) business
activities..

(b) Non-Interference.  During the Employment Period and the Post-Termination
Non-Interference Period, I shall not, directly or indirectly for my own account
or for the account of any other individual or entity, engage in Interfering
Activities.

(c) Definitions.  For purposes of this Non-Interference Agreement:

(i) “Business Relation” shall mean any current or prospective client, customer,
licensee, or other business relation of the Company Group, or any such relation
that was a client, customer, licensee, supplier, or other business relation
within



--------------------------------------------------------------------------------

 



the six (6) month period prior to the expiration of the Employment Period, in
each case, to whom I provided services, or with whom I transacted business, or
whose identity became known to me in connection with my relationship with or
employment by the Company.

(ii) “Competitive Activities” shall mean any business activity that is
competitive with the then-current or demonstrably planned business activities of
the Company Group.

(iii) “Interfering Activities” shall mean (A) encouraging, soliciting, or
inducing, or in any manner attempting to encourage, solicit, or induce, any
Person employed by, or providing consulting services to, any member of the
Company Group to terminate such Person’s employment or services (or in the case
of a consultant, materially reducing such services) with the Company Group; (B)
hiring any individual who was employed by the Company Group within the six (6)
month period prior to the date of such hiring and with whom I had contact with
during the Employment Period within the six (6) month period prior to the date
of such hiring; or (C) encouraging, soliciting, or inducing, or in any manner
attempting to encourage, solicit, or induce, any Business Relation to cease
doing business with or reduce the amount of business conducted with the Company
Group, or in any way interfering with the relationship between any such Business
Relation and the Company Group.

(iv) “Person” shall mean any individual, corporation, partnership, limited
liability company, joint venture, association, joint‑stock company, trust
(charitable or non-charitable), unincorporated organization, or other form of
business entity.

(v) “Post-Termination Non-Compete Period” shall mean the period commencing on
the date of the termination of the Employment Period for any reason and ending
on the six (6) month anniversary of such date of termination.

(vi) “Post-Termination Non-Interference Period” shall mean the period commencing
on the date of the termination of the Employment Period for any reason and
ending on the twelve  (12) month anniversary of such date of termination.

(d) Non-Disparagement.  I agree that during the Employment Period, and at all
times thereafter, I will not make any disparaging or defamatory comments
regarding any member of the Company Group or its respective current or former
directors, officers, or employees in any respect or make any comments concerning
any aspect of my relationship with any member of the Company Group or any
conduct or events which precipitated any termination of my employment from any
member of the Company Group.  However, my obligations under this subparagraph
(d) shall not apply to disclosures required by applicable law, regulation, or
order of a court or governmental agency.

Section 6. Reasonableness of Restrictions.

I acknowledge and recognize the highly competitive nature of the Company’s
business, that access to Confidential Information renders me special and unique
within the



--------------------------------------------------------------------------------

 



Company’s industry, and that I will have the opportunity to develop substantial
relationships with existing and prospective clients, accounts, customers,
consultants, contractors, investors, and strategic partners of the Company Group
during the course of and as a result of my employment with the Company.  In
light of the foregoing, I recognize and acknowledge that the restrictions and
limitations set forth in this Non-Interference Agreement are reasonable and
valid in geographical and temporal scope and in all other respects and are
essential to protect the value of the business and assets of the Company
Group.  I acknowledge further that the restrictions and limitations set forth in
this Non-Interference Agreement will not materially interfere with my ability to
earn a living following the termination of my employment with the Company and
that my ability to earn a livelihood without violating such restrictions is a
material condition to my employment with the Company.

Section 7. Independence; Severability; Blue Pencil.

Each of the rights enumerated in this Non-Interference Agreement shall be
independent of the others and shall be in addition to and not in lieu of any
other rights and remedies available to the Company Group at law or in
equity.  If any of the provisions of this Non-Interference Agreement or any part
of any of them is hereafter construed or adjudicated to be invalid or
unenforceable, the same shall not affect the remainder of this Non-Interference
Agreement, which shall be given full effect without regard to the invalid
portions.  If any of the covenants contained herein are held to be invalid or
unenforceable because of the duration of such provisions or the area or scope
covered thereby, I agree that the court making such determination shall have the
power to reduce the duration, scope, and/or area of such provision to the
maximum and/or broadest duration, scope, and/or area permissible by law, and in
its reduced form said provision shall then be enforceable.

Section 8. Injunctive Relief.

I expressly acknowledge that any breach or threatened breach of any of the terms
and/or conditions set forth in this Non-Interference Agreement may result in
substantial, continuing, and irreparable injury to the members of the Company
Group.  Therefore, I hereby agree that, in addition to any other remedy that may
be available to the Company, any member of the Company Group shall be entitled
to seek injunctive relief, specific performance, or other equitable relief by a
court of appropriate jurisdiction in the event of any breach or threatened
breach of the terms of this Non-Interference Agreement without the necessity of
proving irreparable harm or injury as a result of such breach or threatened
breach.  Notwithstanding any other provision to the contrary, I acknowledge and
agree that the Post-Termination Non-Compete Period, or Post-Termination
Non-Interference Period, as applicable, shall be tolled during any period of
violation of any of the covenants in Section 5 hereof and during any other
period required for litigation during which the Company or any other member of
the Company Group seeks to enforce such covenants against me if it is ultimately
determined that I was in breach of such covenants.

Section 9. Cooperation.

I agree that, following any termination of my employment, I will continue to
provide reasonable cooperation to the Company and/or any other member of the
Company



--------------------------------------------------------------------------------

 



Group and its or their respective counsel in connection with any investigation,
administrative proceeding, or litigation relating to any matter that occurred
during my employment in which I was involved or of which I have knowledge.  As a
condition of such cooperation, the Company shall reimburse me for reasonable
out-of-pocket expenses incurred at the request of the Company with respect to my
compliance with this paragraph.  I also agree that, in the event that I am
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or provide documents (in a deposition,
court proceeding, or otherwise) that in any way relates to my employment by the
Company and/or any other member of the Company Group, I will give prompt notice
of such request to the Company and will make no disclosure until the Company
and/or the other member of the Company Group has had a reasonable opportunity to
contest the right of the requesting person or entity to such disclosure.

Section 10. General Provisions. 

(a) Governing Law and Jurisdiction.  EXCEPT WHERE PREEMPTED BY FEDERAL LAW, THE
VALIDITY, INTERPRETATION, CONSTRUCTION, AND PERFORMANCE OF THIS NON-INTERFERENCE
AGREEMENT IS GOVERNED BY AND IS TO BE CONSTRUED UNDER THE LAWS OF THE STATE OF
COLORADO APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN THAT STATE,
WITHOUT REGARD TO CONFLICT OF LAWS RULES.  FURTHER, I HEREBY WAIVE ANY RIGHT TO
TRIAL BY JURY IN CONNECTION WITH ANY SUIT, ACTION, OR PROCEEDING UNDER OR IN
CONNECTION WITH THIS NON-INTERFERENCE AGREEMENT.

(b) Entire Agreement.  This Non-Interference Agreement sets forth the entire
agreement and understanding between the Company and me relating to the subject
matter herein and merges all prior discussions between us.  No modification or
amendment to this Non-Interference Agreement, nor any waiver of any rights under
this Non-Interference Agreement, will be effective unless in writing signed by
the party to be charged.  Any subsequent change or changes in my duties,
obligations, rights, or compensation will not affect the validity or scope of
this Non-Interference Agreement.

(c) No Right of Continued Employment.  I acknowledge and agree that nothing
contained herein shall be construed as granting me any right to continued
employment by the Company, and the right of the Company to terminate my
employment at any time and for any reason, with or without cause, is
specifically reserved.

(d) Successors and Assigns.  This Non-Interference Agreement will be binding
upon my heirs, executors, administrators, and other legal representatives and
will be for the benefit of the Company, its successors, and its assigns.  I
expressly acknowledge and agree that this Non-Interference Agreement may be
assigned by the Company without my consent to any other member of the Company
Group as well as any purchaser of all or substantially all of the assets or
stock of the Company, whether by purchase, merger, or other similar corporate
transaction, provided that the license granted pursuant to Section 2(a) may be
assigned to any third party by the Company without my consent.





--------------------------------------------------------------------------------

 



(e) Survival.  The provisions of this Non-Interference Agreement shall survive
the termination of my employment with the Company and/or the assignment of this
Non-Interference Agreement by the Company to any successor in interest or other
assignee.

***

I, Lindsey Rolfe, have executed this Confidentiality, Non-Interference, and
Invention Assignment Agreement on the respective date set forth below:

 

 

 

Date:

February 27, 2019

 

/s/ Lindsey Rolfe

 

 

(Signature)

 

 

 

 

 

 

 

 

Dr. Lindsey Rolfe

 

 

(Type/Print Name)

 

 

 

 





--------------------------------------------------------------------------------

 



SCHEDULE A

LIST OF PRIOR DEVELOPMENTS
AND ORIGINAL WORKS OF AUTHORSHIP
EXCLUDED FROM SECTION 2

Title

Date

Identifying Number or

Brief Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

__X__No Developments or improvements

_____Additional Sheets Attached

Signature of Employee:   /s/ Lindsey Rolfe__________

Print Name of Employee: Dr. Lindsey Rolfe

Date: February 27, 2019

 

 

 

 

 

 



{W0833408 JBG}

--------------------------------------------------------------------------------

 



CLOVIS ONCOLOGY UK LIMITED

Confidential Information, Invention Assignment and

Non-Solicitation Agreement

 

This CONFIDENTIAL INFORMATION, INVENTION ASSIGNMENT AND NON-SOLICITATION
AGREEMENT (“Agreement”) is made and entered into effective this 23rd day of May,
2017, by and between Dr. Lindsey Rolfe (“Employee”) and CLOVIS ONCOLOGY UK
LIMITED. (“Clovis” or “Company”).  This Agreement is intended to supersede and
replace all other agreements relating to the subject matter of this Agreement
that may exist between Employee and Clovis.  Employee and Clovis may be
collectively referred to in this Agreement as the “Parties.”

INTRODUCTION

A.Clovis is a biotechnology company focused on acquiring, developing and
commercializing innovative anti-cancer agents in the United States, Europe and
throughout the world.  These activities, together with all other activities that
Clovis may conduct in the future during the period that Employee is employed by
the Company, are referred to in this Agreement as the “Company’s Business.”

B.In developing and carrying out the Company’s Business, Clovis has generated,
developed and acquired a great deal of confidential and proprietary information
which is of significant value to the Company.  Clovis has also established and
developed valuable relationships with a number of important customers and
vendors throughout the world and has acquired valuable and confidential
information relating to these customers and vendors.  In addition, Clovis has
recruited and trained a highly skilled work force and has acquired confidential
information regarding the skills, experience, expertise and compensation levels
of its employees and consultants which is of significant value to the
Company.  Clovis has expended considerable time, effort, money and other
resources in generating, developing and acquiring this valuable confidential and
proprietary information and such information gives the Company competitive
advantages over other entities involved in the research, design, development,
testing, marketing and sale of anti-cancer agents and oncology compounds.  The
unauthorized disclosure of Clovis’s confidential and proprietary information to
third parties, or the unauthorized use of such information by third parties,
could significantly damage the Company and seriously jeopardize the competitive
advantages it now enjoys over its competitors.  It is thus Clovis’s intention
and desire to protect and maintain the confidentiality of its confidential and
proprietary information and to make sure that such information is used and
disclosed only to the extent necessary to develop and carry out the Company’s
Business.

C.Employee desires to become an employee of Clovis, or, if already an employee,
desires to continue his/her present employment with the Company.  By virtue of
Employee’s position with Clovis, Employee has acquired and/or will from time to
time in the future acquire knowledge of confidential and proprietary information
relating to the Company’s Business, its customers, vendors, employees and
consultants.  Employee understands and acknowledges that this confidential and
proprietary information is of significant value to Clovis and that the Company
has expended considerable time, effort, money and other resources in generating,
developing and acquiring this information.  Employee further understands and
acknowledges that the unauthorized disclosure or use of Clovis’s confidential
and proprietary information would be susceptible to immediate competitive
application by a competitor of Clovis and could significantly harm the Company. 

D.Clovis wishes to employ Employee, or if already employed, wishes to continue
the employment of Employee but only if such employment can be maintained in a
manner consistent with the

11

--------------------------------------------------------------------------------

 



protection of the Company’s confidential and proprietary information.  The
Parties thus desire to provide for the protection of Clovis’s confidential and
proprietary information and are entering into this Agreement to accomplish that
objective.

AGREEMENT

As part of and as a condition to Employee’s continued employment with Clovis,
Employee agrees to the confidentiality, invention assignment and
non-solicitation provisions set forth below:

1.Protection of Trade Secrets and Confidential Information.

a.Definition of “Confidential Information.”    “Confidential Information” means
all nonpublic information concerning the Company’s Business, including, but not
limited to, trade secrets used, developed, or acquired by Clovis in connection
with the Company’s Business.  The Confidential Information includes nonpublic
technical information used, developed or acquired by Clovis including know-how,
memoranda, notes, records, designs, specifications, research and development
information, research results, manufacturing protocols, techniques, processes,
materials, apparatus, compilations, programs, formulae, source code information
or product samples; nonpublic information concerning the manner and details of
Clovis’s operation, organization and management; nonpublic financial information
including business projections, corporate strategic plans, financial structure
and status, marketing strategy, marketing data, sales information, sales
strategy and pricing data; nonpublic policies, procedures and other printed,
written or computerized material generated or used in connection with the
Company’s Business; nonpublic forms, contracts and other documents used in the
Company’s Business; nonpublic information concerning Clovis’s customers and
prospective customers including the identities of such customers, the identities
of the representatives of such customers with whom Clovis deals, the details of
Clovis’s relationship with such customers, the needs and preferences of such
customers, the prices and fees charged to such customers, and the products
purchased by such customers; nonpublic information concerning Clovis’s suppliers
and contractors, including the identities of such suppliers and contractors, the
identities of the representatives of the suppliers and contractors with whom
Clovis deals, and the details of Clovis’s relationship with such suppliers and
contractors; nonpublic information concerning Clovis’s employees and
consultants, including the identities of such employees and consultants, the
skills and expertise of such employees and consultants, the positions held and
the work performed by such employees and consultants, and the terms and
conditions of Clovis’s employment relationships with such employees and
consultants, including the compensation paid to such employees and consultants;
the nature and content of computer software and hardware used in the Company’s
Business, whether proprietary to Clovis or used by Clovis under license from a
third party; and all other nonpublic information concerning Clovis’s concepts,
prospects, customers, suppliers, contractors, employees, consultants, earnings,
products, services, equipment, systems, and/or prospective and executed
contracts and other business arrangements.

b.Employee’s Use and Disclosure of Confidential Information.  Except in
connection with and in furtherance of Employee’s work on Clovis’s behalf,
Employee shall not, without Clovis’s prior written consent, at any time,
directly or indirectly, use, disclose or otherwise communicate any Confidential
Information to any person or entity.

c.Records Containing Confidential Information.  All documents or other records
(in whatever medium recorded, including computerized and electronic records)
containing Confidential Information (“Confidential Documents”) prepared by or
provided to the Employee are and shall remain the sole property of
Clovis.  Except with Clovis’s prior written consent, Employee shall not copy or
use any Confidential Document for any purpose not directly relating

12

--------------------------------------------------------------------------------

 



to Employee’s work on Clovis’s behalf, or use, disclose or sell any Confidential
Document to any person or entity other than Clovis.  Upon the termination of
Employee’s employment relationship or association with Clovis or upon Clovis’s
request, Employee shall immediately deliver to Clovis or its designee (and shall
not keep in Employee’s possession or deliver to anyone else) all Confidential
Documents (including all copies) and all other property belonging to Clovis.  In
the event Employee fails or refuses to return all property belonging to Clovis
upon the Company’s request, Employee authorizes Clovis to withhold from any sums
owed to Employee (including unpaid compensation) the value or replacement cost
of any property of Clovis in Employee’s control or possession.  This right to
withhold any sums owed to Employee is in addition to all other rights available
to Clovis.

d.Confidential Information Belonging to Employee’s Former Employers.  Employee
shall not, during his/her employment or association with Clovis, improperly use
or disclose any proprietary information or trade secrets belonging to any former
employer or any third party to whom Employee owes a duty of nondisclosure.

2.Inventions.

a.Disclosure.  Upon Clovis’s request, Employee shall promptly disclose in
writing to the President of the Company, or his designee, all information,
ideas, observations, data and records arising out of or obtained in the course
of Employee’s work with Clovis, and all those discoveries, inventions, devices,
machines, processes, designs, composition of matter and improvements to any of
the foregoing, that Employee learns of, conceives, develops or creates alone or
with others during the term of Employee’s employment (whether or not conceived,
developed or created during work hours) that directly or indirectly arise from
or relate to: (i) the Company’s Business; (ii) work performed for Clovis by the
Employee or any other Clovis employee; (iii) the use of Clovis’s property or
time; or (iv) access to Clovis’s Confidential Information and/or Confidential
Documents. 

b.Assignment.  Employee assigns to Clovis, without further consideration,
Employee’s entire right to any concept, idea or invention described in the
preceding subparagraph, which shall be the sole and exclusive property of Clovis
whether or not subject to patent, copyright, trademark or trade secret
protection under applicable law (“Assignable Inventions”).  Employee also
acknowledges that all original works of authorship which are made by Employee
(solely or jointly with others), within the scope of Employee’s employment, and
which are protectable by copyright, are “works made for hire,” as that term is
defined in the United States Copyright Act (17 U.S.C. § 101).  To the extent any
such works, by operation of law, cannot be “works made for hire,” Employee
assigns to Clovis all right, title, and interest in and to such works and to any
related copyrights.

c.Assistance in Protecting the Assignable Inventions.  Employee agrees to assist
Clovis, upon Clovis’s request and at its expense, during or after Employee’s
employment, in every reasonable way, to obtain for Clovis’s own benefit,
patents, trademarks, copyrights, mask work rights or other proprietary rights
for the Assignable Inventions in any and all countries.  Employee further agrees
to execute such papers and perform such lawful acts as Clovis deems to be
necessary to allow it to exercise all rights, title, and interest in such
patents, trademarks, copyrights, and mask work rights, including executing,
acknowledging, and/or delivering to the Company upon request and at its expense,
applications for and assignments of the Assignable Inventions, and patents,
trademarks, copyrights and mask work rights to be issued therefor, in any and
all countries, and to vest title thereto in Clovis or its nominee. 



13

--------------------------------------------------------------------------------

 



d.Prior Inventions.  Clovis and Employee understand and agree that all
inventions made by Employee prior to Employee’s employment with Clovis are
excluded from the scope of this Agreement.  To eliminate any possibility of
uncertainty, Employee has set forth on Schedule A attached hereto a complete
list of all of Employee’s prior inventions which are not the property of a
previous employer, including the identification of all patents and patent
applications, copyright, trademark and mask work registrations, and a brief
description of all unregistered inventions.  Employee represents and promises
that the list is complete and that, if an item is not on the list, Employee
claims no right in such prior invention.  Employee agrees to notify Clovis in
writing before making any disclosure or performing any work on behalf of the
Company which uses or appears to threaten or conflict with proprietary rights
that Employee claims in any invention.  In the event Employee fails to give such
notice, Employee agrees that Employee will not make any claim against the
Company with respect to any such inventions.

3.No Competing Employment While Employed By Clovis.  During the period of
Employee’s employment with Clovis, Employee shall not engage, directly or
indirectly, in any activities that compete with or conflict with the Company’s
Business without Clovis’s prior written consent. 

4.Non-Solicitation and Non-Interference.  During the period of Employee’s
employment with Clovis and for the 12-month period immediately following the
termination of Employee’s employment relationship with Clovis, Employee shall
not do any of the following without Clovis’s prior written consent:

a.Directly or indirectly suggest, solicit, assist or encourage any employee,
contractor or consultant of Clovis to terminate their employment, contractor or
consulting relationship with the Company.

b.Directly or indirectly recruit, solicit for employment or attempt to hire any
person who was employed by Clovis at any time during the 12-month period
immediately preceding the termination of Employee’s employment relationship with
Clovis to work for any person, firm or entity of or for which Employee is an
officer, director, employee, consultant, independent contractor or owner of
equity or other financial interest. 

c.Directly or indirectly assist any other person or entity in employing or
soliciting for employment any employee or consultant of Clovis.

d.Interfere or attempt to interfere with any project, transaction, agreement or
business relationship in which Clovis was involved at any time during the period
that Employee was employed by Clovis.

e.Directly or indirectly request or advise any past or present client, customer,
contractor, vendor or investor of Clovis to withdraw, curtail, cancel, or not
undertake a contractual or business relationship with Clovis.

5.Survival.  Employee’s obligations under this Agreement shall survive the
termination of Employee’s employment relationship or association with Clovis.

6.Remedies.  Employee acknowledges that upon a breach of any obligation under
this Agreement, Clovis may suffer immediate and irreparable harm and damage for
which money alone cannot fully compensate Clovis.  Employee therefore agrees
that upon any breach or threat of imminent breach of any obligation under this
Agreement, Clovis shall be entitled to, in addition to any and all remedies at
law (including monetary damages), the right to a restraining order, injunction,
specific performance or other equitable relief, without posting any bond or
other security, to prevent the violation of Employee's obligations under this
Agreement.



14

--------------------------------------------------------------------------------

 



7.Status of Employment Relationship.  Nothing contained in this Agreement shall
be construed as impairing or affecting the “at will” employment relationship
between the Parties.  This means that unless Employee enters into a written
employment agreement with Clovis that provides otherwise, either Employee or
Clovis may terminate their employment relationship at any time for any lawful
reason.  Employee understands and agrees that his/her obligations under this
Agreement shall continue whether or not Employee's employment relationship with
Clovis is terminated voluntarily or involuntarily with or without any reason.

8.Miscellaneous.  (a) Heirs and Assigns.  This Agreement shall be binding upon
Employee’s heirs, executors, administrators or other legal representatives,
shall inure to the benefit of Clovis, its successors or assigns, and shall be
freely assignable by Clovis, but not by Employee.  (b) Governing Law.  This
Agreement shall be governed by and construed in accordance with the laws of the
State of Colorado, irrespective of the choice of law rules of any jurisdiction. 
(c)  Severability.  If any court of competent jurisdiction declares any
provision of this Agreement invalid or unenforceable, that invalidity or
unenforceability shall not affect any other provision or application of this
Agreement that can be given effect without the invalid or unenforceable
provision or application.  (d) Disputes.  Any action arising from or relating in
any way to this Agreement shall be brought in courts located within the State of
Colorado and the Parties hereby consent to the exercise of personal jurisdiction
by such courts.  (e) Opportunity to Consult with Legal Counsel.  Employee
acknowledges that he/she has been encouraged and given the opportunity by the
Company to consult with an attorney of his/her own choice and at his/her own
expense regarding the terms and legal effect of this Agreement.

I Have Read This Agreement Carefully, Understand All of Its Provisions, and
Agree to be Fully Bound by this Agreement.

 

 

EMPLOYEE:

 

Signature: /s/ Lindsey Rolfe__________________

Print Name: Dr. Lindsey Rolfe________________ 

Date: ____23 May 2017_______________          _

Address: _________________________________

_________________________________ 

 

 

CLOVIS ONCOLOGY UK LIMITED

By:  Paul Gross________________________________

Its: Director__________________________________

Date: 23 May 2017____________________        ____

 

 



15

--------------------------------------------------------------------------------

 



SCHEDULE A

List of Prior Inventions and Original Works of Authorship

Excluded from Assignment to Clovis Pursuant to Section 2.d

of Confidential Information Agreement

 

 

Title of Invention or Work

 

Date

 

Identifying Number or Brief

Description of Invention or Work 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

_X_ No inventions or improvements

___ Additional Sheets Attached

Signature of Employee/Consultant: /s/ Lindsey Rolfe________      Date: 23 May
2017

Print Name of Employee/Consultant: Dr. Lindsey Rolfe______

{W0833408 JBG}

--------------------------------------------------------------------------------